

116 HRES 545 IH: Supporting infant nutrition through improved breastfeeding practices.
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 545IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Schiff (for himself, Ms. Jayapal, Mr. Sean Patrick Maloney of New York, Ms. Norton, Mr. Payne, Ms. Kaptur, Ms. McCollum, Mr. Sherman, Mr. Cohen, Ms. Barragán, Mrs. Dingell, Ms. Wild, Ms. Titus, Ms. Jackson Lee, Mr. Thompson of Mississippi, and Mr. Khanna) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting infant nutrition through improved breastfeeding practices.
	
 Whereas all children have a right to safe, healthy, and beneficial nourishment; Whereas studies have confirmed that breastmilk is the most developmentally beneficial nourishment for infants, though alternatives, such as infant formula, have a role in the life of a baby, if a parent so chooses;
 Whereas some people may choose not to breastfeed or are unable to do so; however, all parents can benefit from education on infant nutrition and wellness;
 Whereas an analysis published by The Lancet in 2016 determined that improved breastfeeding practices would annually save the lives of 820,000 children under 5 years of age and reduce infection-related mortality in infants under 3 months of age by 88 percent globally;
 Whereas breastfeeding is correlated with fewer infections, increased cognitive performance, and reduction in rates of obesity and diabetes in children;
 Whereas studies support a positive correlation between breastfeeding and reduced rates of breast cancer in people;
 Whereas there are sound economic gains associated with breastfeeding due to increased productivity, and analysis undertaken by the United Nations Children’s Fund (UNICEF) and the World Health Organization (WHO) indicates that the global cost of lower cognitive ability in children to be $300 billion over 10 years;
 Whereas improved breastfeeding practices are reducing health gaps between high- and low-income countries globally;
 Whereas the public health and economic benefits of improved breastfeeding practices are positive factors contributing to well-being, prosperity, and stability;
 Whereas people of color experience heightened barriers to breastfeeding—including lack of resources, less flexible work conditions, and racially biased health care—leading potentially to poorer post-natal outcomes and health disparities for communities of color;
 Whereas the American Academy of Family Physicians, American College of Obstetricians and Gynecologists, American College of Nurse-Midwives, American Dietetic Association, and American Public Health Association, all recommend that most infants in the United States be breastfed for at least 12 months;
 Whereas the American Academy of Pediatrics further recommends exclusive breastfeeding of infants for about the first 6 months of life, followed by continued breastfeeding as complementary foods are introduced, with continuation of breastfeeding for 1 year or longer;
 Whereas breast milk is a natural, renewable food that acts as a complete source of babies’ nutrition and does not necessarily require additional packaging and its use has a uniquely positive environmental benefit;
 Whereas, in 1990, the United States signed onto the Innocenti Declaration on the Protection, Promotion and Support of Breastfeeding, as adopted by the WHO and UNICEF, requesting all governments to nationally coordinate breastfeeding activities, ensure optimal practices in support of breastfeeding through maternity services, take action on the International Code of Marketing of Breast-milk Substitutes, and enact legislation to protect breastfeeding in the workplace;
 Whereas, in 2000, the Secretary of Health and Human Services (HHS) released the HHS Blueprint for Action on Breastfeeding declaring breastfeeding to be a key public health issue in the United States; and Whereas the slogan for World Breastfeeding Week 2019 from August 1st to 7th is Empower Parents, Enable Breastfeeding: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that there is an urgent need to promote and protect the health, welfare, and development of children;
 (2)recognizes that the body of scientific evidence supports the benefits of improved breast­feed­ing practices on the short-term and long-term health and development of children and their parents;
 (3)recognizes that it is in the public interest to support efforts to end the inappropriate promotion of foods for infants and young children as alternatives for breast milk, and support the International Code of Marketing of Breast-milk Substitutes;
 (4)recognizes that the protection, promotion, and support of breastfeeding contributes substantially to the achievement of sustainable development goals on nutrition and health, and is a core element of quality health care;
 (5)recognizes that improving the health, welfare, and development of children and their parents worldwide supports United States efforts to promote stability globally and therefore contributes to our national security; and
 (6)urges the President to promote the health and welfare of children and their parents by supporting international efforts to improve breast­feed­ing practices globally.
			